1                                                                     The Honorable Richard A. Jones

2

3

4

5                        IN THE DISTRICT COURT OF THE UNITED STATES,
                              WESTERN DISTRICT OF WASHINGTON
6
     UNITED STATES,                                 )
7                          Plaintiff,               )   CASE NO. CR18-132-RAJ
                                                    )
8
                   vs.                              )
                                                    )   ORDER GRANTING LEAVE
9
     MICHAEL SCOTT MORGAN, Jr,                      )   TO FILE OVERLENGTH BRIEF
10
              Defendant,                            )
                                                    )
11   KIMBERLY GUADALUPE,                            )
               Claimant.                            )
12
            The Court, having considered Claimant’s Motion for Leave to File Overlength Brief,
13
     the files and pleading herein, and eing fully advised, enters the following order:
14
            IT IS HEREBY ORDERED that the Motion (Dkt. # 938) is GRANTED and GRANTS
15
     permission for Claimant to file her Response in excess of the 24-page length, but no more than
16
     30 pages (excluding attachments or exhibits).
17
            DATED this 2nd day of June, 2021.
18

19

20
                                                        A
                                                        The Honorable Richard A. Jones
21                                                      United States District Judge

22
     ORDER GRANTING LEAVE TO FILE OVERLENGTH BRIEF - 1
23
           The Law Offices of Sm ith & White PLLC            Derek M. Sm ith & Jam es J. White
                                                             717 Tacom a Ave. S Suite C, Tacom a, WA 98402
                                                             T. 253-229-1591 or derek@sm ithandwhite.com
                                                             T. 206-650-6270 or jam es@sm ithandwhite.com
                                                             F. 206-400-1145     www.sm ithandwhite.com
